IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT

                       _____________________

                            No. 00-41335
                          Summary Calendar
                       _____________________



JOHNNIE Y. ROBERTS,

                                               Plaintiff-Appellant,

                              versus

TEXAS DEPARTMENT OF HUMAN SERVICES,

                                              Defendant-Appellee.
_________________________________________________________________

      Appeal from the United States District Court for the
                    Eastern District of Texas
                       USDC No. 6:99-CV-632
_________________________________________________________________
                         October 31, 2001

Before JOLLY, JONES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Johnnie Roberts filed the instant Title VII action against her

former employer, the Texas Department of Human Services (“DHS”),

alleging racial discrimination, retaliation, and a hostile work

environment.   The district court dismissed most of Roberts’ claims

on the basis of res judicata.     As to the remaining claims, the

district court granted summary judgment for DHS because Roberts

could not establish a prima facie case of retaliation and had not

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
presented     sufficient    evidence     of    a   hostile   work    environment.

Finding no error, we affirm.

                                         I

       Johnnie Roberts began working as a Medicaid Eligibility worker

at DHS in 1981.      She was promoted in 1986 and again in 1988.

       In 1995, after filing a charge with the EEOC, Roberts filed a

Title VII action in federal court, alleging race discrimination and

retaliation.      The district court granted partial summary judgment

for DHS.     The case proceeded to trial in 1998, and a jury returned

a verdict for DHS on all remaining claims.

       Roberts continued to work at DHS, but her relationship with

her co-workers began to deteriorate in late 1998.                 As the district

court noted, Roberts was disciplined for not following instructions

from   her    supervisor,    sending     derogatory      e-mail     messages,   and

angrily      confronting    co-workers       and   a   hospital   administrator.

Finally, in June 1999, Roberts’ employment was terminated.

       Roberts filed this Title VII action in November 1999.                      In

October 2000 the district court granted DHS’ unopposed motion for

judgment on the pleadings, leaving only Roberts’ claims of Title

VII retaliation and a hostile work environment. The district court

then granted DHS’ motion for summary judgment on these remaining

claims.      Roberts has appealed the summary judgment order only.

                                       II

                                         A

       Roberts    alleges    that   she       experienced     a     hostile     work
environment.      To establish a prima facie case of a hostile work

environment that violates Title VII, Roberts must create a fact

issue on each element: (1) racially discriminatory intimidation,

ridicule    and   insults;    (2)   that   are    sufficiently    severe   or

pervasive; (3) so as to alter the conditions of employment; and (4)

create an abusive working environment.            Walker v. Thompson, 214

F.3d 615, 625 (5th Cir. 2000).

     As noted by the district court, most of Roberts’ claims of a

hostile work environment either were or could have been litigated

in her first lawsuit.        Res judicata prohibits either party in a

prior action from raising any claim or defense in a later action

that was or could have been raised in support of or in opposition

to the cause of action asserted in the prior action.             Res judicata

insures the finality of judgments, conserves judicial resources,

and protects litigants from multiple lawsuits.             United States v.

Shanbaum, 10 F.3d 305, 310 (5th Cir. 1994).            Res judicata has four

elements:    the parties in a later action must be identical to (or

at least be in privity with) the parties in a prior action; the

judgment in the prior action must have been rendered by a court of

competent jurisdiction; the prior action must have concluded with

a final judgment on the merits; and the same claim or cause of

action must be involved in both suits.           Id.

     In the instant lawsuit, the parties are the same as those in

the prior lawsuit.     The court which tried the first lawsuit was a

court of competent jurisdiction.           The lawsuit ended in a final
judgment on the merits for DHS.         Finally, most of Roberts’ hostile

environment allegations involve incidents that occurred prior to

the trial of her 1998 lawsuit.          These claims were or could have

been tried in Roberts’ prior lawsuit, and are therefore barred from

retrial by res judicata.

     Roberts    has   one   remaining    claim   that   involves    incidents

subsequent to her first lawsuit.         She alleges that she was subject

to demeaning statements by whites about blacks, and that she

complained to her supervisor Deason about this but Deason did

nothing.   In order to establish a claim for hostile environment

harassment,    Roberts   must   demonstrate      that   the   harassment   was

sufficiently severe or pervasive to alter the conditions of her

employment and to create an abusive working environment.              Meritor

Savings Bank v. Vinson, 477 U.S. 57, 67 (1986).               Sporadic racial

comments during casual conversation do not establish the necessary

elements for a prima facie case.          Hicks v. Gates Rubber Co., 833

F.2d 1406, 1412 (10th Cir. 1987).          Roberts must prove more than

just a few isolated incidents of racial enmity.                 See Snell v.

Suffolk Co., 782 F.2d 1094, 1103 (2d Cir. 1986); Gilbert v. City of

Little Rock, 722 F.2d 1390, 1394 (8th Cir. 1983), cert. denied, 466

U.S. 972, 104 S.Ct. 2347, 80 L.Ed.2d 820 (1984).                It is only a

violation of Title VII when the workplace is so “heavily polluted

with discrimination as to destroy the emotional and psychological

stability of the minority [employee].”           Rogers v. EEOC, 454 F.2d



                                    4
234, 238 (5th Cir. 1971), cert. denied, 406 U.S. 957 (1972).

     Roberts has pointed to only two incidents when other employees

made derogatory remarks.            In the first instance a clerk and

subordinate of Roberts’ claimed that Roberts hired only black

employees.      In   the   second   instance,   Roberts   alleges   that   an

employee in her unit said she heard other employees state that

Roberts only hired black employees and the employee was asked how

she could work in a black unit.            These incidents did not so

“heavily pollute” the work environment and were not so severe or

pervasive as to alter the conditions of Roberts’ employment or to

create an abusive working environment, as to constitute a violation

of Title VII.    We therefore affirm the district court’s grant of

summary judgment on this claim.

                                       B

     Roberts alleges that her discharge was retaliatory. The first

two elements of Roberts’ prima facie case are uncontested -- that

she participated in a protected activity and that she suffered an

adverse employment action.          DHS contends, however, that Roberts

failed to established a causal connection between the two.

     On appeal from the grant of summary judgment, this court views

the evidence in the light most favorable to the non-moving party.

Lee v. E.I. DuPont De Nemours & Co., 249 F.3d 362, 364 (5th Cir.

2001).   Roberts was fired by her supervisor, Deborah Deason.

Roberts has failed to adduce any evidence that would prove that



                                       5
Deason knew of Roberts’ 1995 EEOC claim when Deason fired Roberts.

Further, Roberts has presented no evidence that links her EEOC

charge and her subsequent discharge.          Her subjective belief that

she was subject to discrimination is not alone sufficient to

support her claim.     See Price v. Marathon Cheese Corp., 119 F.3d

330, 337 (5th Cir. 1997).   It does not help Roberts’ case that four

years passed between the filing of her complaint and her discharge.

See Grizzle v. Travelers Health Network, 14 F.3d 261, 268 (5th Cir.

1994) (passage of ten months time between complaint to supervisor

of age discrimination and discharge “suggests that a retaliatory

motive was highly unlikely”).     Thus, Roberts has failed to produce

evidence that would establish a causal link between her EEOC charge

and her termination, and has not met her prima facie burden of

establishing retaliatory discrimination.            We therefore affirm the

grant   of   summary   judgment   to    DHS    on    Roberts’   retaliatory

discrimination claim as well.

                                  III

     For the foregoing reasons, we AFFIRM the district court’s

grant of summary judgment to DHS and the district court’s dismissal

of Roberts’ complaint.

                                                                   AFFIRMED




                                   6